AO 2458 (CASO Rev. 1/ 19) Judgment in a Criminal Case




              UNITED STATES OF AMERICA
                                   v.
            VANESSA MARIE AVENDANO (I)                                 Case Number:        I 8CR2463-CAB

                                                                    DANIEL CASILLAS
                                                                    Defendant's Attorney
USM Number                         68671298
D -
THE DEFENDANT:
IZl   pleaded guilty to count(s)        ONE (1) OF THE TWO-COUNT INFORMATION

D     was found guilty on count(s)
    after a olea of not e;uiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                    Count
Title & Section                     Nature of Offense                                                              Number(s)
8 USC 1324(a)(2)(B)(iii);           BRINGING IN ALIENS WITHOUT PRESENTATION AND                                       l
18 USC 2                            AIDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through
                                                                     ------
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.
                                                                        5   of this judgment.


0     The defendant has been found not guilty on count(s)

1ZJ   Count(s)   TWO (2) OF THE INFORMA TJON                  is          dismissed on the motion of the United States.

      Assessment: $100.00
IZl   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
      waived and remitted as uncollectible.
~     JVTA Assessment*: $5,000.00 - Waived/Deemed Indigent
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZl   No fine                  D Forfeiture pursuant to order filed                                           , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                    HON. Cathy Ann Bencivengo
                                                                    UNITED STATES DISTRICT JUDGE
AO 2458 (CASO Rev. 1119) Judgment in a Criminal Case

DEFENDANT:                  VANESSA MARIL AVENDANO (I)                                               Judgment - Page 2 of 5
CASE NUMBER:                l 8CR2463-CAB

                                                   IMPRISONMENT
 The defendant is hereby comrnirted ro 1he custody of the Federal Bureau of Prison s Lo be imprisoned for a total term of:
 TIME SERVED (5 DAYS).




 0     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 0     The court makes the following recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant must surrender to the United States Marshal for this district:
       0     at                                                 on
       0     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       0     on or before
       0     as notified hy the U nited States Marshal.
       0     as notified by the Probation or Pretrial Services Office.

                                                         RETURN

 I have executed this judgment as follows:

       Defendant delivo.:red on                                           to

 at                                          with a certified copy of this judgment.


                                                                     UNITED STA TES MARSHAL



                                      By                     DEPUTY UNITED STATES MARS.HAL



                                                                                                         18CR2463-CAB
     AO 2458 (CASO Rev. 1/ 19) Judgment in a Criminal Case

     DEFENDANT:              VANESSA MARIE AVENDANO (I)                                                    Judgment - Page 3 of 5
     C AS E NUMBER:          18CR2463-CAB

                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defenda nt will be on supervised release for a term of:
THREE (3) YEARS.

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal , state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use ofa
   controlled substance. The defendant must submit to one drug test within l 5 days of re lease from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          O The abo ve drug testing condition is suspended, based on the court's determination that the defendant poses a low
             risk of future substance abuse . (check if applicable)
4.    D T he defenda nt must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. OThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    OThe defendant must comply with the requirements of the Sex Offender Regi stration and Notification Act (3 4 U.S.C. §
   2090 I. et seq.) as directed by the probatio n officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides. works, is a student, or was convicted o f a qualifying offense. (check if
   applicable)
7. C The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                               18CR2463-CAB
 AO 2458 (CASO Rev. l/1 9) Judgment in a Criminal Case

 DEFEN DANT:                  VANESSA MARIE AVENDANO (I)                                                              Judgment - Page 4 of 5
 CASE NUMBER:                 I 8CR2463-CAB


                                      STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the fo llowing standard conditions of
supervision . These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum too ts needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant·s conduct and condition.

I. The defendant must report to the probation office in the federal judic ial district where they are authorized to reside within 72
   hours of their release from imprisonment. unless the probation officer instructs the defendant to report to a different probation
   office or within a different time frame.

2. After initially reporting to the probation o ffice. the defendant will recei ve instructions from the court or the probation officer
   about how and when the de fendant must report to the probation o fficer, and the defendant must report to the probation officer
   as instructed.

3. The defendant must not knowingly leave the federal judic ial district where the defendant is authorized to reside without first
   getting pe nniss ion rrom the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they li ve or
   an:rthing about their living arra ngements (such as the people living with the defendant). the de fenda nt must notify the
   probation officer at least 10 days before the change. If noti fying the probation officer in advance is not possible due to
   unanticipated circumstanc es, the defendant must notify the probation officer within Tl hours o f becoming aware of a change or
   expected c hange.

6. The defendant must allow the probation officer to vis it them at any time at the ir home or elsewhere. and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation otlicer
   excuses the defendant from doing so. If the detendant does not have full-time employment the defe ndant must try to find full-
   t ime employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as the ir position or their job re sponsibilities), the defendant must notify the
   probation officer at least I0 days before the change. If notify ing the probation officer at least I 0 days in advance is not possible
   due to unantic ipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. T he defendant must not communicate or interact with someone they kn ow is e ngaged in criminal activ ity. If the defendant
   knows someone has been convicted of a felony. they must not knowingly communicate or interact with that person without
   first getting the pennission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

I0. T he defendant must not o wn, possess, or have access to a firearm, amm uniti on, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to a nother person such
    as nunchakus or tasers).

11 . The defendant must not act or make any agreement with a law enforceme nt agency to act as a confidential human source or
     informant without first getting the permission of the court.

12. lfthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to noti fy the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notifi ed the person about the risk.

13. The defendant must fo llow the instructions o f the probation officer related to the conditions of supervision.



                                                                                                                           l 8CR2463-CAB
AO 245B (CASO Rev. 111 9) Judgment in a Criminal Case

DEFENDANT:              VANESSA MARIE AVEN DANO ( I)                                         Judgment - Page 5 of 5
CASE NUMBER:            18CR2463-CAB

                                SPECIAL CONDITIONS OF SUPERVISION

     I. Submit person, property, residence. office or vehicle to a search, conducted hy a United States Probation
        Officer at a reasonable time and in a reasonable manner. based upon reasonable suspicion of contraband
        or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
        revocation; the defendant shall warn any other residents that the premises may be subject to searches
        pursuant to this condition.

     2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration law requirements.

     3. Report vehicles owned or operated. or in which you have an interest, to the probation officer.

     4. Complete 50 hours of community service in a program approved by the probation officer, completed
        within two (2) years.




II




                                                                                                 l 8CR2463-CAB
